DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites the limitation "the increase in the diameter of the core of the auger" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Applicant should amend this limitation to recite --an increase in the diameter of the core of the auger--.
Claim 5 recites the limitation "the rotational axis of the auger" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Applicant should amend this limitation to recite --the rotational axis of the core--.
Claim 5 recites the limitation "the length of the auger" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
In line 4, of claim 5, Applicant should amend “along the length of the auger” to recite --along the auger from the upstream end to the downstream end--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the gas inlet" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
There would be proper antecedent basis for this limitation if claim 10 were to recite dependency on claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scahill (US 2012/0266529).
	With regard to claim 1: Scahill teaches a pyrolysis device (abstract), the pyrolysis device comprising:
	A housing (lower section of housing 20) having an inlet (transverse channel) 27 and an outlet 24 (Figure 1, paragraph [0024]).	An auger 29 positioned within the housing (Figure 1, paragraph [0024]), the auger having:
An upstream end adjacent to the inlet 27 of the housing (Figure 1, paragraph [0024]).	A downstream end adjacent to the outlet 24 of the housing (Figure 1, paragraph [0024]).	A core (i.e. the tapered cylindrical/conical section of the auger 29) extending between the upstream end and the downstream end (Figure 1, paragraph [0024]).
And a helical blade (spiral blade) 23 wound around the core between the upstream end and the downstream end (Figure 1, paragraph [0024]).
Wherein:
The inlet 27 of the housing is configured to receive biomass 18, i.e. dried particles 18 which are understood to be dried wood particles on account of said dried particles 18 resulting from heating wood particles 12 in the upper section of housing 20 (Figure 1, paragraphs [0024] and [0026]). Note: Apparatus claims are generally not limited by recitations pertaining to material worked upon (see MPEP 
 	The pyrolysis device is configured to convert the biomass into pyrolysis vapor (hydrocarbon pyrolytic vapors) 14 (Figure 1, paragraphs [0024] and [0026]), and to produce a pressure seal formed by material in transition between biomass and pyrolysis vapor, the pressure seal being positioned between the inlet 27 of the housing and the outlet 24 of the housing, i.e. the pressure seal is formed by material which is molded to the interior surfaces of housing 20 and auger 29, and is thus understood to be positioned at least partially between the inlet 27 and the outlet 14 (Figure 1, Paragraphs [0026] and [0027]).
With regard to claim 2: The core of the auger 29 is taped from a first diameter at the upstream end to a second diameter at the downstream end, the first diameter being smaller than the second diameter (abstract, Figure 1, paragraphs [0013] and [0024]).
With regard to claim 3: The helical blade 23 has a height measured from an outer surface of the core in a direction perpendicular to a rotational axis of the core to a terminal end of the helical blade, wherein the height of the blade varies from the upstream end to the downstream end of the auger 29 (abstract, Figure 1, paragraphs [0013] and [0024]).
With regard to claim 4: The height of the helical blade 23 decreases from the upstream end to the downstream end (abstract, Figure 1, paragraphs [0013] and [0024]).
With regard to claim 5: Wherein the height of the helical blade 23 decreases at a rate proportional to the increase in the diameter of the core of the auger 29 such that a distance between the terminal end of the blade 23 and the rotational axis of the auger 29 is substantially constant along the length of the auger 29 (abstract, Figure 1, paragraphs [0013] and [0024]).
With regard to claim 6: Scahill further comprises a heater (heat exchanger/jacket) 2 surrounding a portion of the auger 29 between the inlet 28 of the housing and the outlet 24 of the housing (Figure 1, paragraphs [0024] and [0025]).
With regard to claim 8: As discussed in the rejection of claim 1 above, the inlet 27 of the housing is configured to receive biomass 18 in the form of wood particles, i.e. wood particulate substrates 12 that have been dried into dried particles 18 (Figure 1, paragraphs [0024] and [0026]). 
Scahill does not explicitly teach that the inlet is configured to receive biomass in the form sawdust. However, apparatus claims are not distinguished from prior art apparatus by language pertaining to intended use or manner of operating when the prior art apparatus is capable of use/operation in the claimed manner (see MPEP 2114). Furthermore, language pertaining to material worked upon generally does not limit apparatus claims (see MPEP 2115). It is understood that sawdust is a type of particulate matter comprised of wood. Because the inlet 27 is configured to receive particles 18, said inlet is necessarily capable of receiving biomass in the from of sawdust. Furthermore, as discussed above, Scahill teaches that the inlet 27 receives wooden particles (Figure 1, paragraphs [0024] and [0026]), thus providing strong evidence that the inlet is capable of receiving sawdust, a particulate wooden material. Because the inlet 27 of Scahill is capable of receiving biomass in the form of sawdust, Scahill satisfies the claim language requiring that the inlet is configured to receive biomass in the form sawdust.
With regard to claim 9: As discussed in the rejection of claim 6 above, the Scahill further comprises a heater (heat exchanger/jacket) 2 surrounding a portion of the auger 29 between the inlet 28 of the housing and the outlet 24 of the housing (Figure 1, paragraphs [0024] and [0025]). This heater 2 can be considered to be a part of the housing.
The heater 2 is heated using a heated medium 4 which is steam from steam generator 80 and/or exhaust gas 74 from internal combustion engine 70 (Figure 1, paragraph [0025]). Steam and exhaust gas are both understood to be gas. Therefore, it is understood that the housing, i.e. the portion of the housing constituted by the portion of heater 2 which surrounds the auger 2, is understood to comprise a gas inlet for introducing gas into the housing. With the forgoing in mind, this gas inlet, although not labeled with a reference numeral, can be clearly seen in Figure 1 of Scahill (see annotated Figure 1 of Scahill below for details).
Additionally, in at least some embodiments, the device of Scahill comprises a second gas inlet for introducing hydrogen into the housing (Figure 1, paragraph [0032]).

    PNG
    media_image1.png
    462
    673
    media_image1.png
    Greyscale

	With regard to claim 10: The gas inlet, i.e. the gas inlet for heated medium 4 (see rejection of claim 9 and Annotated Figure 1 above for details), is in fluid communication with an internal combustion engine 70 to receive exhaust gas 74 therefrom (Figure 1, paragraph [0025]). It is understood that exhaust gas from external combustion engines will comprise at least a small amount of carbon monoxide. Therefore, it is understood that the gas inlet (see annotated Figure 1) of Scahill is in fluid communication with a carbon monoxide source in the form of said internal combustion engine 70.
	In addition, the second gas inlet for introducing hydrogen into the housing is in fluid communication with a hydrogen source in the form of hydrogen membrane separator 60 (Figure 1,  paragraph [0032]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Scahill.
With regard to claim 7: Scahill teaches all of the limitations of claim 1 as described in the 102 rejections above.
Scahill does not explicitly teach that, during operation, a pressure within the housing between the inlet and the pressure seal is approximately atmospheric pressure. However, apparatus claims are not distinguished from prior art apparatus by language pertaining to intended use or manner of operating when the prior art apparatus is capable of use/operation in the claimed manner (see MPEP 2114). Scahill teaches that his device comprises a water vapor relief valve 8 for venting water vapor, said relief valve 8 being located just upstream of inlet 27 (Figure 1, paragraph [0024]). It is understood that said relief valve 8 is at least capable of venting the gas at the inlet 27, and thus the gas in the housing between the inlet 27 and the pressure seal, to such an extent that the pressure within the inlet 27, and thus, the pressure in the housing between the inlet 27 and the pressure seal, is reduced to approximately atmospheric pressure. In other words, it is understood that, due to the presence of water vapor relief valve 8, the device of Scahill is necessarily capable of operating in such a manner that the pressure within the housing between the inlet 27 and the pressure seal is approximately atmospheric pressure, as a result of gas being vented via water vapor relief valve 8. 
Scahill does not explicitly teach that, during operation, a pressure within the housing between the pressure seal and the outlet is at least 300 psia. However, the device of Scahill operates in a manner such that the auger 29 compresses the particulate feed material to the point that said particulate feed material forms a vapor tight pressure seal (paragraphs [0026]-[0027]). It is understood that such compression of the particulate feed material will lead to a significant increase in pressure within the housing. At the same time, the particulate feed material is heated so as to transform partially into pyrolysis vapor 14 (paragraphs [0026]-[0027]). It is understood that the generation of said vapor 14 within the confined space inside the housing will lead to a further increase in pressure within the housing between the pressure seal and the outlet 24. Furthermore, Scahill teaches that, downstream of the housing, off-gas 19 from condenser 50 is vented “under pressure”, indicating that the contents of the condenser 50 itself are also under pressure (Figure 1, paragraph [0028]). The condenser 50 is positioned downstream of the housing, but is fluidly connected thereto by catalytic reactor 40 and filter assembly 30 (Figure 1, paragraphs [0027]-[0031]). Said fluid connection between the condenser 50 (which is understood to be pressurized) and the housing, filter assembly 30, and catalytic reactor 40 is a clear indication that the filter assembly 40, the catalytic reactor, and the portion of the housing between the pressure seal and the outlet 24 are all pressurized to a greater extent than the condenser, with said portion of the housing being pressurized to the greatest extent. Specifically, a person with an understanding fluid dynamics will understand that fluids flow from areas of high pressure to areas of low pressure. Therefore, it is understood that, for the pyrolysis vapor 14 to flow from the outlet 24 through the filter assembly 30, the reactor 40, and the condenser 50 so as to then be discharged under pressure as off gas 19, the portion of the housing between the pressure seal and the outlet must be pressurized to a higher pressure than all of the filter assembly 30, the reactor 40, and the condenser 50. If such were not the case, the pyrolysis vapor would fail to flow out of the housing via outlet 24 and/or gases from the filter assembly 30, the reactor 40, and/or the condenser 50 would backflow into the housing via the outlet 24. In view of the forgoing, it is clear that during operation of Scahill’s device, the pressure within the housing between the pressure seal and the outlet is raised to a level significantly higher than atmospheric. Thus, it is understood that the device of Scahill is capable of operating such that the pressure within the housing between the pressure seal and the outlet 24 is maintained in a range of elevated pressure including, but not limited to pressures of at least 300 psia.
In the alternative, i.e. if the device of Scahill were not at least capable of operating in such a manner, in view of the forgoing discussion, a person having ordinary skill in the art would recognize that that the operating pressure in the housing between the pressure seal and the outlet is a result effective variable. In particular, a person having ordinary skill in the art would recognize that said pressure must be maintained at an elevated level at least for the purposes of ensuring that the pyrolysis vapor 14 properly flows out of outlet 24 and through downstream equipment (i.e. filter assembly 30, reactor 40, and condenser 50) and preventing backflow into the housing via outlet 24. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
Were the device of Scahill not already at least capable of operating in such a manner, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Scahill by configuring the device such that, in operation, a pressure within the housing between the pressure seal and the outlet 24 is at least 300 psia, in order to obtain a device which functions in a manner so as to ensure that the pyrolysis vapor 14 properly flows out of the outlet 24 and through downstream processing equipment, and in a manner so as to prevent backflow into the housing through the outlet 24. 
	

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Scoggins et al. (US 2020/0040259) is the PG Pub corresponding to abandoned parent Application 16/530,560.
Daugaard et al. (US 9,909,067) teaches a pyrolysis device similar to that of the claims (see Figure 2 of Daugaard).
Smith et al. (US 2006/0000701) teach a device for gasifying wood, said device having a structure similar to that of the Scahill reference relied upon in the prior art rejections above. Furthermore, the structure of Smith’s device is similar to that of the device claimed by Applicant. 
	Smith et al. (US 7,144,558) is the granted patent corresponding to the Smith et al. PG pub described above.
	Jones (US 2006/0280669) teaches a device that anticipates some of the claims.
	Loomans (US 4,908,104) teaches a device that anticipates some of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772